COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                            NOS. 02-16-00186-CR
                                 02-16-00187-CR
                                 02-16-00188-CR
                                 02-16-00189-CR
                                 02-16-00190-CR

MARCUS EUGENE BOONE                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE

                                   ------------

      FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
 TRIAL COURT NO. 1413540D, 1413538D, 1413539D, 1412646D, 1411974D

                                   ------------

                                   ORDER

                                   ------------

      Appellant filed notices of appeal from his criminal judgments of conviction

in the above referenced trial court cause numbers, and the appeals were filed

under criminal docket numbers. Appellant’s brief in each appeal, however,

challenges only the trial court’s orders directing prison officials to withdraw

money from appellant’s inmate trust account. Such withdrawal orders are civil,
not criminal, in nature. See Harrell v. State, 286 S.W.3d 315, 319 (Tex. 2009).

Therefore, the court has determined that these appeals should proceed under

civil docket numbers.

      Accordingly, the following appeal numbers are ordered closed:

      NO. 02-16-00186-CR
      NO. 02-16-00187-CR
      NO. 02-16-00188-CR
      NO. 02-16-00189-CR
      NO. 02-16-00190-CR

      The appeals from the above trial court cause numbers will proceed in the

same manner as in other civil cases and will continue under the following appeal

numbers:

      NO. 02-17-00064-CV
      NO. 02-17-00065-CV
      NO. 02-17-00066-CV
      NO. 02-17-00067-CV
      NO. 02-17-00068-CV

      All papers that have been filed in the closed criminal docket numbers shall

be considered filed in the civil docket numbers listed above.

      The clerk of this court is directed to transmit a copy of this order to the

appellant, the State, the trial court judge, the trial court clerk, and the court

reporter.

      DATED March 6, 2017.

                                                   PER CURIAM




                                         2